*419OPINION.
Koener:
This appeal involves corporate income and profits taxes for the calendar years 1918 and 1919. The Commissioner had added to corporate income certain items of discount which the taxpayer realized by discounting its purchase invoices for cash. The taxpayer contends that in computing its net income these items were included in income by the process of deducting such discounts from the purchase price of merchandise, thus reducing cost of merchandise purchases by the amount of such discounts — and that thereby the same result, as relates to income, was obtained.
At the hearing of this appeal the Commissioner’s counsel conceded that the effect on its income would be as stated by taxpayer if the cash discounts had actually been deducted and merchandise purchases shown to include only the net cost thereof. The unim-peached testimony of taxpayer’s witnesses was to the effect that the *420payments made for merchandise during the year 1918 after deducting cash discounts were in the amount of $136,965.42. The cash book of the taxpayer introduced in evidence shows that to be the amount so paid. Similarly in 1919 the amount of such purchases was $144,750.01.
The only evidence offered by the Commissioner was the report of the revenue agent, and from that report it appears that the agent used the memorandum book referred to at the hearing as the “ Tickler Book.” We find that this book did not constitute a part of the corporate books of account of this taxpayer and should not have been used as a basis for determining merchandise purchases. Since the merchandise purchasés above stated represent the cost of merchandise after deducting the cash discounts, it was error on the part of the agent to increase net income by the amount of such cash discounts, viz. $4,184.24 in the year 1918 and $4,723.84 for the year 1919.
A further error on the part of the revenue agent was his failure to add to merchandise purchases the increase in unpaid invoices for merchandise occurring during each of the years 1918 and 1919. In the year 1918 the amount of such increase was $5,317.37 and in the year 1919 it was $11.666.36. The taxpayer has established these amounts by evidence adduced at the hearing.
We conclude, therefore, the merchandise purchase account of the taxpayer for the year 1918 was $136,965.42 plus $5,317.87, or a total of $142,282.79. In 1919 the same account was $144,730.01 plus $11,666.36, or a total of $156,396.37. The items of cash discount ($4,184.24 in 1918 and $4,723.34 in 1919) should not be added to taxpayer’s net income in the respective years. These items of income have been accounted for by taxpayer in reducing his cost of goods sold. The tax should be computed on the basis of $142,282.79 representing cost of merchandise for 1918 and $156,396.37 for 1919.